NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JIE ZHONG DUENAS,                               No.    21-15340

                Plaintiff-Appellant,            D.C. No. 4:19-cv-00206-JGZ

 v.
                                                MEMORANDUM*
TOWN OF ORO VALLEY; COOK, Oro
Valley Police Detective, in their individual
capacities; ANDY LOPEZ, Oro Valley
Police Officer Sgt., in their individual
capacities,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                           Submitted December 9, 2021**
                             San Francisco, California

Before: MURGUIA, Chief Judge, and IKUTA and VANDYKE, Circuit Judges.

      Jie Zhong Duenas appeals the district court’s order granting summary

judgment in favor of Defendants-Appellees Town of Oro Valley (“Town”), Forrest


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cook (“Detective Cook”), and Andy Lopez (“Sergeant Lopez”).                 We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      This Court reviews a grant of summary judgment de novo. L. F. v. Lake Wash.

Sch. Dist. #414, 947 F.3d 621, 625 (9th Cir. 2020). Where, as here, “the material,

historical facts are not in dispute, and the only disputes involve what inferences

properly may be drawn from those historical facts,” we review de novo the district

court’s determination of probable cause. See Peng v. Mei Chin Penghu, 335 F.3d

970, 979 (9th Cir. 2003).

      On May 11, 2018, Duenas—the owner of the Trinity Spa in Oro Valley,

Arizona—was arrested for prostitution under A.R.S. § 13-3214(A). Approximately

one month later, the charge was dropped after she entered into a confidential

agreement with the Town. In 2019, Duenas sued Defendants-Appellees for civil

rights violations arising from her 2018 arrest—including for false arrest.1 In relevant

part, the district court determined that probable cause existed to arrest Duenas for

the crime of keeping or residing in a house of prostitution; that because the officers

had probable cause, Duenas could not proceed with her false arrest claims; and the

district court granted summary judgment in favor of Defendants-Appellees. See




1
 Duenas also sued the Town under state law for breach of the confidential agreement
that resolved Duenas’s criminal charge, but she does not raise the issue on appeal.

                                          2
Duenas v. Town of Oro Valley, No. CV-19-00206-TUC-JGZ, 2021 WL 268805 (D.

Ariz. Jan. 27, 2021).

      Under Arizona law, a person may not “knowingly operate[] or maintain[] a

house of prostitution or prostitution enterprise . . . .” A.R.S. § 13-3208(B). A “house

of prostitution” is “any building, structure or place that is used for the purpose of

prostitution or lewdness or where acts of prostitution occur.” Id. § 13-3211(2). To

“operate and maintain” means “to organize, design, perpetuate or control . . .

includ[ing by] providing financial support by paying utilities, rent, maintenance

costs or advertising costs, supervising activities or work schedules, and directing or

furthering the aims of the enterprise.” Id. § 13-3211(3). “Prostitution” involves

“engaging in or agreeing or offering to engage in sexual conduct under a fee

arrangement with any person for money or other valuable consideration.” Id. § 13-

3211(5). “Sexual conduct” requires “sexual contact, sexual intercourse, oral sexual

contact or sadomasochistic abuse.” Id. § 13-3211(8). “Sexual contact” means “any

direct or indirect fondling or manipulating of any part of the genitals, anus or female

breast.” Id. § 13-3211(9).

      On appeal, Duenas argues that Detective Cook and Sergeant Lopez lacked

probable cause for her arrest and that her false arrest claims should proceed. But

probable cause “is not a high bar.” Kaley v. United States, 571 U.S. 320, 338 (2014).

It exists where “under the totality of circumstances known to the arresting officers,


                                          3
a prudent person would have concluded that there was a fair probability that [the

individual arrested] had committed a crime.” United States v. Smith, 790 F.2d 789,

792 (9th Cir. 1986).

        During an undercover investigation into the Trinity Spa, an officer asked

Duenas whether his massage therapist would do anything besides massage while

making a masturbatory hand gesture. Duenas responded that she did not know but

that he could try. Duenas then took the officer’s money and directed him to a private

room.

        As part of the investigation, Detective Cook conducted internet research. In

April 2018, Detective Cook found “[a]dvertisements reposted every couple of days”

for the Trinity Spa in the same section of Backpage.com as “a large number of

sexually explicit photos and advertisements for other local women.” He also found

postings on a Tucson thread of USASexguide.info for the Trinity Spa in which users

stated that at least some employees of the Spa offered various sexual services.

Detective Cook also found a review on spahunters.com which “described an

experience . . . at the Trinity Spa on Dec[ember] 28, 2015,” where the reviewer’s

“masseuse ‘got the job done,’ with reference to inferred sexual activity.”

        Finally, the investigation into the Trinity Spa also revealed that the Spa’s

clientele was almost exclusively male and older than average, customers

inexplicably parked away from the Spa and entered through the back door, there was


                                          4
semen on a towel in the Spa, and all the employees except for Duenas (the Spa’s

owner) lacked massage licenses. One customer also indicated that he received a

“happy ending” at a past visit to the Trinity Spa and understood his tip to be payment

for the sexual contact.

      Looking at this evidence all together, a reasonably prudent person would have

concluded that there was a fair probability that Duenas was operating or maintaining

a house of prostitution out of the Trinity Spa. In other words, there was probable

cause for Duenas’s arrest, and therefore her false arrest claim cannot proceed. See

D.C. v. Wesby, 138 S. Ct. 577, 586 (2018) (noting that probable cause requires only

a substantial chance of criminal activity, not a definitive showing).

      Duenas also urges this Court to adopt an exception to the general rule that an

arrest is supported by probable cause so long as probable cause existed for any

crime.2 She argues for an exception to this general rule where: (1) an arrest occurred

following a lengthy criminal investigation, (2) a reasonably prudent officer would

have been aware of two related criminal statutes, (3) the suspect was arrested under

just one of the two statutes, and (4) a reasonable officer would have known that there

was no probable cause to arrest under the statute selected. Adopting such an



2
  Detective Cook and Sergeant Lopez contend that we should not consider Duenas’s
exception argument because she did not raise it below. Because Duenas’s argument
fails regardless, we assume without deciding that her exception argument is properly
before the Court.

                                          5
exception would mean that Detective Cook and Sergeant Lopez needed probable

cause to arrest Duenas for the crime identified at the time of arrest—here,

prostitution as opposed to operating or maintaining a house of prostitution.

      The law is clear, however, that “an arresting officer’s state of mind (except

for the facts that he knows) is irrelevant to the existence of probable cause.”

Devenpeck v. Alford, 543 U.S. 146, 153 (2004). In other words, “because the

probable cause standard is objective, probable cause supports an arrest so long as the

arresting officers had probable cause to arrest the suspect for any criminal offense,

regardless of their stated reason for the arrest.” Edgerly v. City & Cnty. of San

Francisco, 599 F.3d 946, 954 (9th Cir. 2010) (citing Devenpeck, 543 U.S. at 153–

55). Because Duenas fails to provide any legal basis for her proposed exception to

our clearly identified rule, we decline to depart from our established precedent.

      AFFIRMED.




                                          6